- BB&T Exhibit 99.3 BB&T Corporation Financial Management Superior Relative Performance Investor Conference February 11, 2009 Total Assets and Market Value Assets Market Value U.S. U.S. Rank Company $ Billions Rank Company $ Billions 1 J.P. Morgan $ 2,175 1 J.P. Morgan $ 95 2 Citigroup 1,945 2 Wells Fargo 80 3 Bank of America 1,818 3 Bank of America 42 4 Wells Fargo 1,310 4 U.S. Bancorp 26 5 PNC Financial 291 5 Citigroup 19 6 U.S. Bancorp 266 6 PNC Financial 14 7 SunTrust 189 7 BB&T 11 8 Capital One 166 8 Capital One 6 9 BB&T 152 9 SunTrust 4 10 Regions 146 10 M&T Bank 4 Assets as of December 31, 2008 Market Value as of January 31, 2009 2 2009 Peer Banks 3 Financial Management Agenda 1. Profitability 2. Balance Sheet Strategy 3. Investment Portfolio 4. Funding and Liquidity 5. Interest Rate Sensitivity 6. Capital 7. Investing for the Future 8. Summary 4 Source: SNL and Company Reports 5 6 Profitability Efficiency Ratio - Drivers Integration of systems and processes Corporate culture  everyone on same page Disciplined integration of acquisitions Mind set  treat companys money as if it is your own Positive operating leverage 7 Profitability Operating Leverage Linked Period Basis 1st Q 2nd Q 3rd Q 4th Q Year 2008 2008 2008 2008 2008 Revenue Growth 10.49 % 22.48 % 3.40 % 7.38 % 10.80 % Expense Growth 8.70 % 22.13 % 1.20 % 3.98 % 9.75 % Operating Leverage 1.79 % 0.35 % 2.20 % 3.40 % 1.05 % Based on operating earnings 8 Profitability Operating Income 1 Year-Over-Year Growth (Dollars in Millions) 2008 2007 Pct Change Core 2 Net interest income $ 4,388 $ 3,948 11.1 % 10.5 % Noninterest income 3,060 2,774 10.3 1.3 Total revenue 7,448 6,722 10.8 6.6 Noninterest expense 3,952 3,601 9.7 4.3 Pre-tax pre provision operating income 3,496 3,121 12.0 9.2 Net charge-offs 851 338 151.8 Reserve build 594 110 440.0 Operating earnings before income taxes 2,051 2,673 (23.3 ) Taxes 3 654 924 (29.2 ) Operating earnings 1,397 1,749 (20.1 ) Operating earnings available to common shareholders 1,376 1,749 (21.3 ) 1 Based on operating earnings 2 Excludes the impact of purchase acquisitions, the implementation of fair value accounting and the net impact of valuation adjustments for mortgage servicing rights and gains or losses on mortgage servicing rights- related derivatives. 3 Includes $83 million and $68 million for 2008 and 2007, respectively for FTE adjusted income. 9 10 Balance Sheet Strategy Loan Growth Versus the Same Period of the Prior Year 11 12 Balance Sheet Strategy Capital Purchase Program U.S. Treasury invested $3.1 billion of preferred stock (including warrants) in BB&T Corporation. Viewed favorably by regulators and rating agencies. Preferred stock has lower cost of capital than current marketplace. Initial goal  neutralize the cost to shareholders  Invested in GSE mortgage-backed securities. Increase lending activities to generate additional earnings and tangible common equity. 13 14 Investment Portfolio by Security Type December 31, 2008 * Distribution is calculated based on quarter -end amortized cost. 15 Investment Portfolio Summary December 31, 2008 (Dollars in millions) 16 Investment Portfolio Strategy Invest in high quality low risk securities. Utilize cash flows to fund loan growth. Pledge securities to bring in client public funds and repurchase agreements. Securities are evaluated every quarter for impairment. In the past, we have had adequate offsetting transactions to neutralize the impact on earnings. Emphasize liquidity first, then earnings. 17 Funding and Liquidity Increase Funding Flexibility Restructured Bank and Holding Company Debt Programs Focus on speed and access to marketplace Added multi-currency capability Added medium-term note capacity Added commercial paper facility Added broker CD program Increased borrowing capacity at both Federal Home Loan Bank and Federal Reserve Bank Increased capacity by $20 billion 18 Funding and Liquidity Secured Borrowing Sources December 31, 2008 Capacity Usage (Dollars in millions) Fed Discount Window $ 15,760.2 $ - Treasury Tax & Loan and Treasury Auctions 8,630.3 2,555.9 Dealer Repurchase Agreements 3,000.0 1,010.0 Federal Home Loan Bank 19,058.7 10,083.3 Available Investment Securities 10,969.3 - $ 57,418.6 $ 13,649.2 Note: Excess secured funding capacity was 242% of one year National Markets funding maturities. 19 Funding and Liquidity Liquidity Position 20 Funding and Liquidity Funding Strategies Fund as much as possible from clients (deposits and borrowings) Diversity of funding sources  secured and unsecured Bank notes / medium-term notes Broker deposits Fed funds Dealer repurchase agreements Commercial paper Eurodollars Stagger maturities to avoid excessive funding pressure Utilize government programs on an as needed basis Temporary liquidity guarantee program Maintain strong liquidity first, then minimize funding costs 21 Funding and Liquidity Structured Transactions IRS Issue BB&T has received notification of proposed IRS adjustments related to foreign tax credits claimed. Although the amount and timing of the resolution of this issue cannot currently be determined, BB&T believes its reserves are adequate to cover the expected liability. BB&T will attempt to settle the issue during 2009 and will pursue litigation if required. We may need to fund a payment to stop the accrual of interest on the proposed adjustment. 22 Funding and Liquidity Ratings S&P Moodys Fitch DBRS BB&T CORPORATION - Common stock/issuer A+ Aa3 AA- AA (low) SUBSIDIARY BANK - Branch Banking & Trust Company - Long term deposits AA- Aa2 AA AA Ratings Outlook Stable Negative Stable Stable 23 Funding and Liquidity Bank Holding Company Ratings as of February 2, 2009 Sorted based on S&P Rating Sorted based on Moody's Rating Sorted based on Fitch's Rating Company S&P Outlook Company Moody'sOutlook Company Fitch Outlook 1 U.S. Bancorp AA Stable 1 U.S. Bancorp Aa2 Stable 1 Wells Fargo & Company AA Stable 2 Wells Fargo & Company AA Negative 2 Bank of NY Mellon Corporation Aa2 Stable 2 U.S. Bancorp AA- Positive 3 Bank of NY Mellon Corporation AA- Stable 3 JPMorgan Chase & Co. Aa3 Stable 3 BB&T Corporation AA- Stable 4 Northern Trust Corporation AA- Stable 4 BB&T Corporation Aa3 Negative 4 Bank of NY Mellon Corporation AA- Stable 5 BB&T Corporation A+ Stable 5 Wells Fargo & Company Aa3 Negative 5 JPMorgan Chase & Co. AA- Stable 6 State Street Corporation A+ Negative 6 Northern Trust Corporation A1 Stable 6 Northern Trust Corporation AA- Down 7 Bank of America Corporation A+ Negative 7 SunTrust Banks, Inc. A1 Stable 7 Bank of America Corporation A+ Stable 8 JPMorgan Chase & Co. A+ Negative 8 State Street Corporation A1 Negative 8 Citigroup Inc. * A+ Stable 9 Citigroup Inc. * A Stable 9 Bank of America Corporation A1 Negative 9 PNC Financial Services Group, Inc. A+ Stable 10 PNC Financial Services Group, Inc. A Stable 10 PNC Financial Services Group, Inc. A1 Negative 10 Comerica Incorporated A+ Stable 11 SunTrust Banks, Inc. A Negative 11 Marshall & Ilsley Corporation * A1 Down 11 Regions Financial Corporation A+ Negative 12 Regions Financial Corporation A Negative 12 Comerica Incorporated A2 Stable 12 State Street Corporation A+ Down 13 Comerica Incorporated A Negative 13 Keycorp A2 Stable 13 SunTrust Banks, Inc. A+ Down 14 M&T Bank Corporation A- Stable 14 M&T Bank Corporation A2 Negative 14 Keycorp A Stable 15 Fifth Third Bancorp A- Negative 15 Citigroup Inc. * A2 Down 15 Fifth Third Bancorp A 16 Keycorp A- Negative 16 Fifth Third Bancorp A2 Down 16 M&T Bank Corporation A- Stable 17 Synovus Financial Corp. BBB+ Negative 17 Regions Financial Corporation A3 Negative 17 Zions Bancorporation * A- Stable 18 Capital One Financial Corporation BBB+ Negative 18 Capital One Financial Corporation A3 Negative 18 Capital One Financial Corporation A- Stable 19 Marshall & Ilsley Corporation * BBB+ Negative 19 Zions Bancorporation * A3 Negative 19 Huntington Bancshares Inc. * A- Stable 20 Zions Bancorporation * BBB+ Negative 20 Huntington Bancshares Inc. * A3 Down 20 Synovus Financial Corp. A- Negative 21 First Horizon National Corporation BBB Stable 21 Popular, Inc. * Baa1 Negative 21 First Horizon National Corporation BBB+ Negative 22 Huntington Bancshares Inc. * BBB Negative 22 First Horizon National Corporation Baa1 Negative 22 Popular, Inc. * BBB Negative 23 Popular, Inc. * BBB- Stable 23 Colonial Bancgroup, Inc. B2 Down 23 Colonial Bancgroup, Inc. BB Down 24 Colonial Bancgroup, Inc. BB- Down 24 Synovus Financial Corp. N/A 24 Marshall & Ilsley Corporation * N/A 25 Associated Banc-Corp N/A 25 Associated Banc-Corp N/A 25 Associated Banc-Corp N/A * Moody's issuer credit rating was not available on Reuters for these companies. Table reflects long-term debt rating. N/AInformation not available on Reuters. 24 Interest Rate Sensitivity Interest Rate Risk Management Net Interest Margin 25 Interest Rate Sensitivity 26 Interest Rate Sensitivity Economic Value of Equity Sensitivity Report as of December 31, 2008 Policy Limit is + / - 30% 27 Interest Rate Sensitivity Interest Rate Risk Strategy Net Interest Income represents approximately 60% of total revenues Produce a stable net interest margin (3.60% area for the full year) Tools used to achieve results include derivatives, investment portfolio and pricing assets and liabilities Primary drivers of net interest margin: Loan growth (mix change) Deposit pricing competition Prepayment speeds on mortgages and MBS 28 Capital *Including trade date accounting balances, this ratio would be 5.3% . 29 30 Capital Industry Leading Capital Generation Cash Basis Return on Tangible Common Equity 31 Capital Capital Management Strategies Provide adequate capital in relation to BB&Ts overall risk profile Preserve a sufficient base to support future growth Provide a competitive return to shareholders Comply with regulatory standards Achieve optimal credit ratings 32 Investing for the Future Investing for Growth Disciplined decision making for both organic investments and acquisitions Strong financial analysis on both an economic and accounting basis Centrally managed review process Thorough due diligence performed Strategic and cultural fit Executive management gives final approval 33 Investing for the Future Organic Capital Investments Highlights Opening de novo branches (106 from 2006 through 2009) Purchasing land for future branch consolidation Upgrading data and voice network  IT Transformation project Expanded 2 mission critical operations centers capacity and upgraded redundancy Moved into signature building in Atlanta 34 Acquisition Investments Invested $1.8 billion since 2006 2008  Wyman, Green & Blalock  Coastal Financial  Ott & Company  Bergen Capital  AFCO/CAFO  Ramsey Title Group  FSB Financial  Collateral Real Estate  Burkey Risk Services Capital  Main Street Banks  Savannah Reinsurance  Reese Insurance Underwriting Management  First Citizens Bancorp Associates  Premier Benefits Group  Carswell Insurance  UnionBanc Insurance Services  Sidney O. Smith  Puckett, Sheetz & Hogan  Heritage Title  Southern Risk Holdings, Inc.  Established American  Commercial Title Group Coastal  J. Rolfe Davis Insurance Agency  TapCo Underwriters, Inc.  Haven Trust Bank  Live Oak Capital Ltd. 35 Financial Management Summary Industry leading profitability statistics Strong core operating earnings Excellent cost control Strong liquidity and capital positions Conservative risk management Investing for the future Low risk providing a more predictable earnings stream High return of earnings to shareholders 36 Superior Relative Performance BB&T Versus Peers Annualized Total Return to Shareholders For the Period 1-1-08 through 1-31-09 37
